Civil action to recover wages and liquidated damages due under the terms of the Fair Labor Standards Act of 1938. Sec. 52, Stat. 1060, U.S. Code, Title 29.
There was a judgment of nonsuit in the court below, and plaintiff appealed.
The decision of this case turns upon the status of plaintiff as an employee of defendant. The facts appearing on this record disclose that he is an "executive" as defined by the Administrator of the Fair Labor Standards Act. Pye v. Atlantic Co., ante, 92, is in point. On authority of that decision the judgment below is
Affirmed.